 

Exhibit 10.3

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 



 



 

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of May 4,
2020, is made by and among Wireless Telecom Group, Inc., a New Jersey
corporation (the “Borrower”), the subsidiaries of Borrower set forth on the
signature page hereto, as guarantors (the “Guarantors”, and collectively, with
the Borrower, the “Loan Parties”), and Muzinich BDC, Inc. (the “Lender”).
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Loan Agreement (defined below).

 

WHEREAS, the Borrower, the Guarantors, and the Lender are parties to that
certain Credit Agreement dated as of February 7, 2020 (as amended, restated, or
otherwise modified from time to time, the “Loan Agreement”);

 

WHEREAS, the Borrower has notified the Lender that it has applied for a loan in
the amount of $2,044,936 under the SBA Paycheck Protection Program promulgated
as part of the CARES Act in connection with the Covid-19 pandemic (the
“Requested PPP Loan”);

 

WHEREAS, the ability of the Borrower to accept the Requested PPP Loan requires
certain amendments to the Loan Agreement; and

 

WHEREAS, the Lender has agreed to such amendments on the terms and conditions
set forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree to amend the Loan
Agreement as follows:

 

1. Amendments to the Loan Agreement.

 

(a) Section 7.03 of the Loan Agreement is hereby amended by (i) deleting the
word “and” at the end of clause (m); (ii) deleting the period at the end of
clause (n) and substituting therefor “; and”; and (iii) adding a new clause (o)
which shall read as follows::

 

“(o) any loan under the SBA Paycheck Protection Program promulgated as part of
the CARES Act in connection with the Covid-19 pandemic in an amount not to
exceed $2,044,936, to the extent and so long as: (i) such loan is received by
the Borrower on or before May 15, 2020, (ii) the proceeds of the loan are used
by the Borrower solely for the payment of (A) salary, wages, commissions or tips
(capped at $100,000 on an annualized basis for each employee), (B) employee
benefits including costs for vacation, parental, family, medical or sick leave,
allowance for separation or dismissal, payments required for the provisions of
group health care benefits including insurance premiums and payment of any
retirement benefit, (C) state and local taxes assessed on compensation, (D)
interest on any mortgage obligation of the Borrower incurred before February 15,
2020, (E) amounts owed under lease agreements in force before February 15, 2020,
and (F) amounts owed with respect to utility services that began before February
15, 2020, in each case, incurred during the eight (8) week period after the loan
is funded to the Borrower; provided that not more than 25% of such proceeds are
used for any purpose other than those set forth in (A)-(C) above, (iii) the
Borrower’s employee and compensation levels are maintained, at all times prior
to the forgiveness of the loan in accordance with the terms of the SBA Paycheck
Protection Program and the rules and regulations promulgated in connection
therewith, at levels that will permit the Borrower to obtain forgiveness of
substantially all of such loan; (iv) the Borrower enacts sufficient internal
controls to monitor the use of the proceeds of the loan in accordance with the
SBA Payment Protection Program in order to obtain forgiveness of substantially
all of such loan; (v) the Borrower at all times complies with all other
provisions of the SBA Paycheck Protection Program applicable to the loan; (vi)
the receipt of such loan will not violate the terms of the ABL Loan Agreement or
any documents or agreements executed in connection therewith; and (vii) at the
time that such loan is eligible for forgiveness determination in accordance with
the terms of the SBA Paycheck Protection Program (the “Forgiveness Determination
Date”), substantially all of such loan is in fact forgiven.”

 

  Page 1

 

 

(b) For purposes of calculating the Consolidated Total Leverage Ratio in
accordance with Section 7.11(a) of the Loan Agreement on any date of
determination occurring on or before the Forgiveness Determination Date, the
amount of any loan permitted pursuant to Section 7.03(o) of the Loan Agreement
(as amended by this Amendment), so long as any such loan is in compliance with
such section, shall not be included in the calculation of Consolidated Funded
Indebtedness.

 

2. Amendments to Other Loan Documents. All references in the Loan Documents to
the Loan Agreement shall henceforth include references to such agreement as
modified and amended hereby, and as may, from time to time, be further amended,
modified, extended, renewed, or increased.

 

3. Conditions Precedent. This Amendment shall be effective upon satisfaction of
the following conditions precedent.

 

(a) The Lender shall have received duly executed counterparts of this Amendment.

 

(b) No Default or Event of Default shall exist or would result from the
execution of this Amendment.

 

(c) Each of the representations and warranties made by the Loan Parties in or
pursuant to the Loan Agreement and the other Loan Documents shall be true and
correct in all material respects on and as of the date hereof as if made on and
as of such date, except to the extent the same expressly relate to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date.

 

5. Representations and Warranties. As of the date hereof, each of the Loan
Parties hereby represents as follows:

 

(a) Each of the Loan Parties has the power and authority and the legal right, to
execute, deliver and perform this Amendment and has taken all necessary action
to authorize this Amendment and the execution thereof. The execution, delivery
and performance of this Amendment will not violate any Applicable Laws, any
Organization Documents or any Contractual Obligation of the Loan Parties.

 

(b) Each of the Loan Parties represents and warrants that each of the
representations and warranties contained in Article V of the Loan Agreement are
true and correct in all material respects on and as of the date hereof, except
to the extent the same expressly relate to an earlier date, in which case they
shall be true and correct in all material respects as of such earlier date.

 

  Page 2

 

 

6. Miscellaneous. Unless stated otherwise (a) the singular number includes the
plural and vice versa and words of any gender include each other gender, in each
case, as appropriate, (b) headings and captions may not be construed in
interpreting provisions, (c) this Amendment shall be governed by, and construed
in accordance with, the law of the State of New York and subject, for all
purposes, to Section 10.13 and Section 10.14 of the Loan Agreement, (d) if any
part of this Amendment is for any reason found to be unenforceable, all other
portions of it nevertheless remain enforceable, and (e) this Amendment may be
executed in any number of counterparts with the same effect as if all
signatories had signed the same document, and all of those counterparts must be
construed together to constitute the same document.

 

7. ENTIRETIES. THE LOAN AGREEMENT AS AMENDED BY THIS AMENDMENT REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES ABOUT THE SUBJECT MATTER HEREOF AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

8. Parties. This Amendment shall be binding upon and inure to the benefit of the
Lender and the Loan Parties, and their respective permitted successors and
assigns.

 

9. Loan Document. Each party hereto acknowledges and agrees that this Amendment
shall be a Loan Document.

 

[Signature pages follow]

 

  Page 3

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
parties as of the date and year first written above.

 

BORROWER:

 

WIRELESS TELECOM GROUP, INC.       By: /s/ Michael Kandell   Name: Michael
Kandell   Title: Chief Financial Officer  

 

GUaRANTORS:

 

MICROLAB/FXR LLC                             By: /s/ Michael Kandell   Name:
Michael Kandell   Title: Chief Financial Officer  

 

BOONTON ELECTRONICS CORPORATION                           By: /s/ Michael
Kandell   Name: Michael Kandell   Title: Chief Financial Officer  

 

COMMAGILITY LIMITED                         By: /s/ Michael Kandell   Name:
Michael Kandell   Title: Chief Financial Officer  

 

WIRELESS TELECOMMUNICATIONS GROUP, LTD                                         
By: /s/ Michael Kandell   Name: Michael Kandell   Title: Chief Financial Officer
 

 

HOLZWORTH INSTRUMENTATION, INC.                                 By: /s/ Michael
Kandell   Name: Michael Kandell   Title: Chief Financial Officer  

 

Signature Page to First Amendment to Credit Agreement

 



 

 

 

THE LENDER:

 

MUZINICH BDC, INC.         By: /s/ Jeffrey J. Youle   Name: Jeffrey J. Youle  
Title: Head of US Private Debt  

 

Signature Page to First Amendment to Credit Agreement

 

 

 

